 NATIONAL GYPSUM COMPANY315gaining.In the event a majority do not vote for the Petitioner, theseemployees shall remain a part of the existing unit and the RegionalDirector will issue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]National Gypsum CompanyandDistrict 50, United Mine Work-ers of America,PetitionerNationalGypsum CompanyandUnited Cement, Lime andGypsum Workers International Union,AFL-CIO,Petitioner.Cases Nos. 8-RC-3798 and 8-RC-3801. July 25, 1960DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before Harold A. Ross,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.24.The Petitioners seek a unit of all production and maintenanceemployees at the Employer's Lorain, Ohio, plant, excluding officeclerical employees, professional employees, guards, and all supervisorsas defined in the Act. The Employer, in opposition to the Petitioners,would exclude from this unit a janitor, the repair parts clerk, four'The Employer Is a Delaware corporation with principal offices located in Buffalo,New York, and doing business in various states of the United States. It is engaged inthe production of building materials such as wallboard and plasterboard at some 40 plantsincluding the plant at Lorain, Ohio, involved herein.Although this plant has been inoperation only since March 14, 1960, it has already received from the Company's minein northern Michigan rock ore valued in excess of $50,000.The parties do not contestthe Board's jurisdiction.2 The Employer moved to dismiss the petitions on the ground that they were pre-maturely filed in view of the fact that the plant has been In operation only since March 14,1960,and readjustments and reassignments of work tasks are currently being made. Forthe reasons stated In section 5,infra,the Employer'smotion is hereby denied.128 NLRB No. 38. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaboratory testers, the plaster leadman, three wet end leaders, andthree dry end leaders 3Janitor:The duties of the janitor include cleaning the offices, cut-ting the lawn, shoveling snow, and washing windows.Another em-ployee classified as a cleanup man does janitorial work in the shopand cleans the lockers. It is agreed that the cleanup man is a part ofthe appropriate unit. In its brief, the Employer opposes the inclusionof the office janitor alleging that he has no common interest with theproduction and maintenance employees.As janitors are customarilyincluded with production and maintenance employees because of theircommunity of interest and no persuasive reason has been given forthe exclusion of the janitor involved here, we find that he is appro-priately a part of the production and maintenance unit.4Repair parts clerk:The Employer contends that the repair partsclerk should be regarded as an office clerical employee because of theclerical nature of his work and because his duties bring him in contactwith the office manager and other office employees.The repair partsclerk is located in the tool and repair parts section of the maintenancedepartment.He issues parts and tools to maintenance employees andis responsible for the inventory of repair parts and supplies.Hekeeps the appropriate records and is responsible for balancing out thisaccount at the end of each month.We find that his duties are thoseof a plant clerical, and in accord with our usual policy we shall in-clude the repair parts clerk in the production and maintenance unit.'Laboratory testers :There are presently four laboratory testersworking at the plant.The Employer urges their exclusion on theground that they are technical employees., Testers are high schoolgraduates with some education in chemistry and physics or with prac-tical work experience in these fields.The testers take hourly samplesof the product at various stages of production and check with appro-priate instruments for the maintenance of quality specifications.Thetypes of tests taken are specific and repetitive and include purity andsize of the ground gypsum, measurement of the water capacity, andsize and dryness of the finished product. Some of these tests are madeat laboratories located near the board machine calcine mill.On the basis of these facts and the entire record, we find that thelaboratory testers are not technical employees.Accordingly, we shallinclude them in the unit.'Wet end leaders, dry end leaders, and plaster leadman:A foremanis in charge of operations on each shift in the Employer's board plant9During the course of the hearing the Employer withdrew its objection to the inclu-sion of Raymond-tubemill operators and kiln operatorsIn its brief the Employerwithdrew its objection to the inclusion of Holo-flite operators4 Phillips Petroleum Company, etc.,122 NLRB 1348, 1350;Kentucky Royal ElectricCooperative Corporation,127 NLRB 8875Mead-Atlanta Paper Company,123 NLRB 3060 SeeUnited States Gypsum Company,118 NLRB 20, 31. NATIONAL GYPSUM COMPANY317which is over 600 feet long.At the wet end the gypsum mix is in awet stage where paper and plaster is applied to make plasterboard.The crew at the wet end includes in addition to the leader, two edge-men, two papermen, two mixers, and ane man who prepares thefibering of pulp.The wet end leader observes and checks the workof these seven employees.The work assignment may change fromday to day and the production schedules and plans of operation givenby the foreman are carried out by the leader.The dry end leaderis at the other end of the board plant where the boards come out of thekiln and where the plasterboard is cut, bundled, and piled. In thecrew at the dry end are a panel operator, a bundle operator, and fourtakeoff employees.The dry end leader sees that this operation iscarried on in accordance with the instructions given by the foreman.A telephone is located near the end stations where the leaders mayreceive from the foreman information as to what assignments andinstructions should be given to the crew in the course of operation.Both wet end leaders and dry end leaders are hourly paid employeeswho receive between 15 and 20 cents more per hour than other indi-viduals in their respective crews.The one plaster leadman on the day shift is in charge of the mixingand packing of the plaster under the supervision of the mill superin-tendent.The crew, consisting of a mixer, a packer, and a fork-truckdriver, may vary in size according to demand.The plant managertestified that the plaster leadman is authorized to issue instructions asto what bags to use, where to put the bags, and what cars should beloaded with the finished product.The plaster leadman receiveswritten orders from the mill superintendent as to the customer ordersto be filled and checks the weights on such orders.He receives ap-proximately 20 cents an hour more than other employees in the crew.The record discloses that the three wet end leaders, three dry endleaders, and the plaster leadman are new employees who are presentlybeing trained.Each is engaged in learning the duties and how toperform the work of each job classification in his respective crew.Supervisory personnel from other plants of the Employer are pres-ently giving this on-the-job training and performing the leadmanduties.None of the designated leaders has taken over his work assign-ment.Only one leader in each position is required on each shift andthe Employer is presently operating the board plant with only twoshifts.Thus, an extra leader is being trained for each end of theboard plant.The Employer's witnesses testified that the wet end leaders, dryend leaders, and plaster leadmen were notified that they had theauthority to effectively recommend the hiring, firing, promotion, andwork assignments of men within their respective crews.However, itwas admitted that such instructions were not given by the witnesses 318DECISIONSOF NATIONALLABOR RELATIONS BOARDbut were reportedly given by the leaders' respective foremen, and thewitnesses were unable to testify specifically whether all, how many, orwhich individual leader-in-training had been so informed.As theleaders have not assumed the duties for which they are being trained,they have not as yet had occasion to direct the work of the crew orto make any recommendations.The testimony further indicated thatany such recommendations, would not necessarily be followed, butwould be given consideration commensurate with the individualleader's experience, and that at this stage any recommendation wouldbe of questionable weight.It also appears that the plant superintendent determines what theproduction run will be and transmits this information to the shiftforeman who decides the movement of employees in accordance withthis plan.A wet end or dry end leader may only make requests foremployees to the shift foreman.Moreover, it was indicated that al-though the leaders-in-training have been selected for such classifica-tions, the Employer, as a result of further working experience, couldchange its decision in which event they may be assigned to work any-where in the plant, as is true of all plant employees at this stage. Italso appears that all plant supervisors, other than the leaders, arepaid a salary rather than an hourly rate, and that the leaders havenot been included with the group attending the frequent supervisorymeetings.The issue as to whether particular individuals in a given case aresupervisors within the meaning of Section 2(11) must be resolvedupon examination of all the evidence in the case.Conclusionarystatements that the individuals can "effectively recommend" changesin the status of employees do not establish supervisory authority.Such expressions are words of art reflecting legal conclusions, butthey are not evidence which assist in the resolution of disputed super-visory authority.?The evidence here does not support a finding thatthese leaders would be supervisors within the meaning of the Actonce their training is successfully completed.On the contrary, allthe evidence in this case points to the fact that any authority whichthe leaders may have, either now or in the reasonable future, is minorin degree and relates to routine matters, and that any recommenda-tions they may make would be of questionable effectiveness.There-fore, it is clear on the basis of this record, not only that the wet endleaders, dry end leaders, and the plaster leadmen are not presentlysupervisors within the meaning of the Act, but also that the jobsfor which they are being trained are not supervisory in nature.Ac-cordingly, we shall include them in the unit.'T United States Gypsum Company,118 NLRB 20, 25.8United States Gypsum Company,124 NLRB 416. NATIONAL GYPSUM COMPANY319We find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sLorain, Ohio, plant, including janitors, repair parts clerk, laboratorytesters, plaster leadman, wet end leaders, and dry end leaders, butexcluding all office clerical employees, professional employees, guards,and all supervisors as defined in the Act.5.As noted above, the Employer moved for the dismissal of thepetitions herein on the ground that an election at this time would bepremature.The Employer's motion is based on the fact that thenewly constructed plant involved herein began operation on March14,1960, and at the date of the hearing herein employed approximately85 hourly rated employees working in two shifts.Not all of these em-ployees have been classified and a substantial amount of shifting fromone classification to another is still in process.The employees gen-erally were not hired into specific classifications, but have been arbi-trarily assigned to jobs and then moved from job to job as experienceis gained.The determination of where an employee will be eventuallyassigned depends upon his proven aptitude on the basis of his jobperformance.Thus the majority of these employees are still engagedin a training program. In addition, many of them have not yet beencompletely processed by the personnel department, i.e., examinationof X-ray results and reference verifications have not been completed.Thus, there may be a greater than normal turnover in the employeecomplement. In addition, the Employer anticipates placing the planton a 3-shift basis at some indefinite date depending upon demand forits product in the area.This would require an increase of approxi-mately 25 percent in the number of employees. On the other hand,the employees, most of whom were hired during the latter part ofFebruary and early March 1960, before the official opening date, werehired on a permanent basis subject to reference checks and physicalexamination reports, and a substantial portion of this type of proc-essing has been completed.Moreover, the operations of the plant,the departmental structure, and the overall work classifications ofemployees will not be changed by the permanent assignment of in-dividual employees within the established classifications, or by addi-tion of a third shift.As the current work force and operations aresubstantial and representative, we find no reason for departing fromour usual practice of directing an immediate election.9[Text of Direction of Election omitted from publication.]9Royal McBee Corporation,127 NLRB 896.